DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-26 and 29-36 are pending in the application. Amended claims 21, 32, 35, and 36 and cancelled claims 1-20, 27-28, and 37 have been noted. The amendment filed on 11/30/2020 has been entered and carefully considered. 
Election/Restrictions
Claims 21-26 and 29-31 are allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 6/13/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/13/19 is withdrawn.  Claims 32-36, directed to a method of forming the composition and a method of forming a coating are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 recites “the surfactant being a block copolymer with one or more pigment affinic groups, the surfactant being any one selected from a group consisting of sulfosuccinate, a sulfate, and a sulfonate”. However, the instant specification (see [0044] of PGPUB 2018/0086920) appears to disclose the “block copolymer with one or more pigment affinic groups” as an alternative to “the group consisting of sulfosuccinate, sulfate, and a 
Response to Arguments
Applicant’s arguments, see p. 7-9, filed 11/30/2020, with respect to claim 21 have been fully considered and are persuasive. Applicant argues that none of the cited references disclose a coating composition including a pigment consisting of chromium oxide, iron oxide, aluminum oxide, and titanium oxide within the claimed weight ratio and that the claimed weight ratio advantageously results in a coating having a high near infrared light reflectance, high solar reflectance, strong adhesion to the substrate, and low temperature increase upon exposure to infrared light (see Fig. 6, 7, and 9). This is found persuasive since Applicant has demonstrated criticality of the claimed weight ratio (see Fig. 6, 7, and 9; [0070]-[0080]; [0085]-[0095]). The rejection of claim 21 has been withdrawn. 
Allowable Subject Matter
Claims 21-26 and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a coating composition comprising a suitable pigment consisting of chromium oxide, iron oxide, aluminum oxide, and titanium oxide within the claimed weight ratio within the context of claims 21 or 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715